

115 HR 7006 IH: Too Big To Fail, Too Big To Exist Act
U.S. House of Representatives
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7006IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2018Mr. Sherman introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo address the concept of Too Big To Fail with respect to certain financial entities.
	
 1.Short titleThis Act may be cited as the Too Big To Fail, Too Big To Exist Act. 2.Compilation and report on institutions that are too big to fail (a)CompilationNotwithstanding any other provision of law, not later than 90 days after the date of enactment of this Act, the Financial Stability Oversight Council shall compile and submit to the Secretary of the Treasury a list of entities that it deems Too Big To Fail, which shall include, but is not limited to, any United States bank holding companies that have been identified as systemically important banks by the Financial Stability Board (in this Act referred to as the Too Big To Fail List).
 (b)Submission to Congress and the PresidentUpon receipt of the Too Big To Fail List, the Secretary of the Treasury shall submit the List to Congress and the President.
			3.Breaking up too big to fail institutions
 (a)In generalNotwithstanding any other provision of law, but not later than 1 year after the date of enactment of this Act, the Secretary of the Treasury shall break up entities included on the Too Big To Fail List, so that their failure would no longer cause a catastrophic effect on the United States or global economy without a taxpayer bailout.
 (b)Consultation with other regulatorsIn carrying out the requirement of subsection (a), the Secretary of the Treasury shall consult with the primary financial regulatory agency of the entity to be broken up.
 4.Prohibition against use of Federal Reserve financingNotwithstanding any other provision of law (including regulations), any entity included on the Too Big To Fail List may not use or otherwise have access to advances from any Federal Reserve credit facility, the Federal Reserve discount window, or any other program or facility made available under the Federal Reserve Act (12 U.S.C. 221 et seq.), including any asset purchases, temporary or bridge loans, Government investments in debt or equity, or capital injections from any Federal institution.
		5.Prohibition on use of insured deposits
 (a)In generalAny entity included on the Too Big To Fail List that is an insured depository institution, or owns such an institution, may not use any insured deposit amounts to fund—
 (1)any activity relating to hedging that is not directly related to commercial banking activity at the insured bank;
 (2)any use of derivatives for speculative purposes; (3)any activity related to the dealing of derivatives; or
 (4)any other form of speculative activity that regulators specify. (b)Risk of lossAn entity included on the Too Big To Fail List may not conduct any activity listed in subsection (a) in such a manner that—
 (1)puts insured deposits at risk; or (2)creates a risk of loss to the Deposit Insurance Fund.
 6.DefinitionsFor purposes of this Act— (1)the term primary financial regulatory agency has the same meaning as in section 2(12) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301(12)); and
 (2)the term Too Big To Fail means any entity whose failure, due to its size, exposure to counterparties, liquidity position, interdependencies, role in critical markets, or other characteristics or factors, would have a catastrophic effect on the stability of either the financial system or the United States economy without substantial Government assistance.
			